Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of October 22nd 2020 has been considered.
Claims 3-5 and 7-10 are cancelled.
Claims 1, 2, 6 and 11-20 are pending in the current application.
Claims 12-20 are withdrawn from consideration.
Claims 1, 2, 6 and 11 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6 and 11 stand rejected under 35 U.S.C. 101, because the claimed invention is directed to abstract idea without significantly more. The claims recite deterring wild bird consumption of feed by observing wild-bird consumption of two different feeds each feed with a different fat profile. This judicial exception is not integrated into a practical application because no further action is taken with the wild bird feed consumption observation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because providing multiple feeds for observation is well known and conventional, as set forth in 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Weakley et al (US 2010/0330251 A1) in view of NPL "Feeding Cows" ('Daisy') (Available online at www.sweetmissDaisy.typepad.com/sassy_sweet_notes/2011/09/feeding-cows.html), NPL Sporndly et al., “Eating Rate and Preference of Different Concentrate Components for Cattle” (from J. Dairy Sci. 89:2188-2199) and NPL Baumont, “Palatability and Feeding Behaviour in Ruminants. A Review” (from Ann Zootech (1996) 45, 385-400).

Regarding claims 1, 2 and 11: Weakley discloses high fat daily animal feed pellets that are extruded, coated with hydrogenated fat and are provided to livestock and zoo animals (see Weakley abstract; paragraphs [0006], [0013], [0015] and [0016]). Weakley also discloses that the high fat animal feed comprises between 45% to 55% fat (see Weakley paragraph [0017]) and that the fat may consist of only low melting point fats that are not hydrogenated vegetable oils, such as beef tallow, soybean or other vegetable oils and fish oil, or of only high melting point fat that is hydrogenated vegetable oil consisting of the fully saturated fatty acids, stearic acid, palmitic acid, lauric acid and/or myristic acid (see Weakley paragraphs [0027] - [0029] and [0032]), which reads on claim 1: "feed free of hydrogenated vegetable oil…fat content of about 20 to about 60 percent by eight of the animal feed…about 20 to about 100 percent by weight of the fat is hydrogenated vegetable oil…the hydrogenated vegetable oil contains at least 80 percent by weight saturated fatty acids”. In view of the fact that the high fat animal feed in Weakley comprises relative fat content and hydrogenated vegetable oil/saturated fatty acid content that read on the relative fat content and hydrogenated vegetable oil/saturated fatty acid content of the animal feed recited in the claims, it is examiner’s position that the saturated fatty acids in Weakley
As to the use of the feed to deter wild bird consumption recited in claim 1, the reduction in wild bird consumption of the animal feed containing hydrogenated vegetable oil relative to feed that is free of hydrogenated vegetable oil recited in claim 1 and the reduction of wild bird consumption over at least five days, as compared animal feed comprising lower levels of saturated fat recited in claim 11: Weakley discloses of providing the high fat animal feed pellets to livestock and zoo animals, where the fat may consist of only hydrogenated vegetable oils (see Weakley abstract; paragraph [0015], [0027] - [0029] and [0032]), but fails to disclose using the high fat animal feed pellets to deter wild birds from consuming the high fat animal feed pellets by providing animals with the high fat animal feed pellets in a location accessible to wild birds where at least a portion of the high fat animal feed pellets is susceptible to wild bird consumption; However, Daisy discloses that providing livestock with their daily feed pellets outside, is well known and conventional (see Daisy pages 1-3 and 6). Since wild birds live outside, the known and conventional practice of providing feed pellets to livestock outside, clearly allows wild birds to also have access to the feed pellets.
Accordingly, in view of the fact that the high fat animal feed pellets in Weakley are for feeding livestock and zoo animals (see Weakley abstract; paragraph [0015], [0027] - [0029] and [0032]), and since animal feed pellets are known to be provided to livestock outside, where wild birds live and have access to the feed pellets (see Daisy pages 1-3 and 6), it is examiner's position that the wild birds deterring effect and the relative reduction in wild bird consumption as compared to animal feed free of hydrogenated vegetable fats recited in claim 1, and the wild bird consumption reduction over at least five days as compared animal feed comprising lower levels of saturated fat Weakley to livestock outside, as conventionally done and suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to observing the consumption of feeds free of hydrogenated vegetable fats and observing the relative reduction in wild bird consumption recited in claim 1: Weakley discloses high fat daily animal feed pellets that are extruded, coated with hydrogenated fat and are provided to livestock and zoo animals and of testing Dry-Matter-Intake (‘DMI’) of feeds with different levels of fats (see Weakley Examples 1 and 2), but fails to disclose observing the feed and/or its consumption; However, Baumont and Sporndly disclose determining palatability of feeds by providing feeds with different levels of fats and observing the feeds and/or their consumption compared to controls (see Baumont whole document and Spomdly whole document). Accordingly, providing and observing different feeds and their intake was well known and conventional. Given the fact that providing and observing different feeds and their intake was well known and conventional, the high hydrogenated fat daily animal feed pellets disclosed in Weakley read on the high hydrogenated fat daily animal feed pellets recited in the claims, and since feed pellets are known to be provided to livestock outside, where wild birds live and have access to the feed pellets, and since the consumption of the livestock feed pellets by animals other than the intended livestock, such as wild birds, would clearly be noticeable to a skilled artisan, as wild bird consumption of feed is a well-known reported  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
In the alternative with regards to observing the consumption of feeds free of hydrogenated vegetable fats and observing the relative reduction in wild bird consumption recited in claim 1: The recitation in claim 1 of “observing” the consumption of feeds free of hydrogenated vegetable fats and of “observing” the relative reduction in wild bird consumption of feeds comprising hydrogenated fats is merely a recitation of mental step and does not render the current limitations patentably distinct from the prior art. Given the fact that Weakley discloses of providing high fat animal feed pellets to livestock and zoo animals, where the fat may consist of only hydrogenated vegetable oils, or be free of hydrogenated vegetable oils, and since livestock animals are known to be fed outside, where wild birds live, there are no manipulative differences between the 
Regarding claim 6: As discussed above, Weakley discloses that the high fat animal feed comprises between 45% to 55% fat (see Weakley paragraph [0017]) and that the fat may consist of only high melting point fat that is hydrogenated vegetable oil consisting of any one or combination of the fully saturated fatty acids, stearic acid, palmitic acid, lauric acid and/or myristic acid (see Weakley paragraphs [0028], [0029] and [0032]). Since Weakley clearly names high fat animal feed pellets where the high melting fat is stearic acid, the language in Weakley reads on claim 6: "stearic acid provides at least about 50 percent by weight of the saturated fatty acids” (see MPEP §2131.02). 

Response to Arguments
Applicant's arguments filed on October 22nd 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 6-8 of the “Remarks” that the claimed invention is directed to patent eligible subject matter, as claim 1 recites additional actions taken upon observing wild birds consuming a feed, such as, “providing animals with a daily feed ration comprising a first animal feed free of hydrogenated vegetable oil in a location accessible to wild birds” and “obtaining a second animal feed different from the first animal feed only with respect to a fat profile thereof, the second animal feed containing hydrogenated vegetable oil” and “providing the animals with a daily feed ration comprising the second animal feed containing hydrogenated vegetable oil in the location accessible to wild bird”. The examiner respectfully disagrees.
The actions of obtaining and providing the two feeds with the different fat profiles recited in claim 1 are not performed upon observing wild birds consuming the feeds, instead, claim 1 recites providing the first animal feed with a fat profile followed by the mental process of “observing” wild bird consumption of the first animal feed, than providing a second animal feed with a different fat profile followed by the mental process of “observing” a reduction in wild bird consumption of the second animal feed. Accordingly, claim 1 recites nothing more than deterring wild bird consumption of feed by the mental process of observing wild-bird consumption of two different feeds, each feed with a different fat profile, without any further action performed as a result of the mental process of observing the different wild bird consumption rates of the two feeds. The fact that the claim recites providing the two feeds with the two different fat profiles prior to observing the different wild bird consumption rates, does not render the claimed subject matter patent eligible, as no further action is performed beyond said mental process of “observing” the different consumption rates.
  
Applicant argues on pages 8-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Baumont and Sporndly disclose of observing feed and/or its consumption by the intended animals and not by wild birds. Examiner respectfully disagrees.
As state above and to further clarify, Baumont and Sporndly disclose determining palatability of feeds by providing feeds with different levels of fats and observing the feeds and/or their consumption compared to controls (see Baumont whole document and Spomdly whole document). Given the fact that providing and observing different feeds and their intake was well known and conventional, the high hydrogenated fat daily animal feed pellets disclosed in Weakley read on the high hydrogenated fat daily animal feed pellets recited in the claims, and since feed pellets are known to be provided to livestock outside, where wild birds live and have access to the feed pellets, and since the consumption of the livestock feed pellets by animals other than the intended livestock, such as wild birds, would clearly be noticeable to a skilled artisan, as wild bird consumption of feed is a well-known reported issue (see Specification paragraph [0002]), it is examiner's position that the wild bird consumption deterring effect of the high hydrogenated fat feed pellets as compared to a feed pellet free of hydrogenated fat recited in claim 1, would inherently be noticeable to a person of ordinary skill in the art following what’s known and conventional in the art.
 
Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Baumont and Sporndly do not disclose observing bird consumption of feed is known and conventional. Examiner respectfully disagrees.
As discussed above and to further clarify, Baumont and Sporndly disclose determining palatability of feeds by providing feeds with different levels of fats and observing the feeds and/or their consumption compared to controls (see Baumont Weakley read on the high hydrogenated fat daily animal feed pellets recited in the claims, and since feed pellets are known to be provided to livestock outside, where wild birds live and have access to the feed pellets, and since the consumption of the livestock feed pellets by animals other than the intended livestock, such as wild birds, would clearly be noticeable to a skilled artisan, as wild bird consumption of feed is a well-known reported issue (see Specification paragraph [0002]), it is examiner's position that the wild bird consumption deterring effect of the high hydrogenated fat feed pellets as compared to a feed pellet free of hydrogenated fat recited in claim 1, would inherently be noticeable to a person of ordinary skill in the art following what’s known and conventional in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792